UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2017 ACHAOGEN, INC. (Exact name of registrant as specified in its charter) Delaware 001-36323 68-0533693 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1 Tower Place, Suite 300 South San Francisco, CA 94080 (Address of principal executive offices, including Zip Code) 7000 Shoreline Court, Suite 371 South San Francisco, CA 94080 (Former name or former address, if changed since last report) Registrant’s telephone number, including area code: (650) 800-3636 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).
